           Case 2:18-cv-03188-PBT Document 37 Filed 04/29/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLES BURDSALL                                :
                                                :
                Plaintiff,                      :
                                                :          CIVIL ACTION
                v.                              :
                                                :          NO. 18-3188
                                                :
WEST WHITELAND TOWNSHIP, et al.,                :
                                                :
                                                :
                Defendants.                     :

                                           ORDER

         AND NOW, this _28th_ day of April, 2020, upon consideration of Defendant Officer

Leah M. Cesanek’s (“Officer Cesanek”) Motion to Dismiss (ECF No. 27), Defendant West

Whiteland Township’s Motion to Dismiss (ECF No. 24), and Defendants Bulldog Rod &

Custom, LLC (“Bulldog”) and William Little’s (“Little”) Motion to Dismiss (collectively,

“Defendants”) (ECF No. 25) Plaintiff’s Amended Complaint (ECF No. 23), and Plaintiff’s

Responses thereto (ECF Nos. 28, 29, 30), IT IS HEREBY ORDERED AND DECREED that

Defendants’ Motions to Dismiss are GRANTED as follows1:

                1. Count I against Defendant Officer Cesanek is DISMISSED WITH
                   PREJUDICE, IN PART2;




1
    This Order accompanies the Court’s Memorandum Opinion dated April 28, 2020.
2
   Officer Cesanek filed a Praecipe to Withdraw her Motion to Dismiss Plaintiff’s Fourth
Amendment wrongful arrest claim. ECF No. 31. In the Praecepie, Officer Cesanek stated she is
still pursuing her Motion to Dismiss all of Plaintiff’s Section 1983 claims arising out of the
Constitution of the Commonwealth of Pennsylvania. ECF No. 31 at ¶ 6. As such, the Court
dismisses Plaintiff’s claims arising under the Constitution of the Commonwealth of
Pennsylvania. Plaintiff may continue to pursue his Section 1983 claim against Officer Cesanek
for false arrest based upon violations of the Constitution of the United States.


                                               1
           Case 2:18-cv-03188-PBT Document 37 Filed 04/29/20 Page 2 of 2




                 2. Count II against Defendant West Whiteland Township is DISMISSED
                    WITH PREJUDICE3;

                 3. Count III against Defendants Bulldog and Little is DISMISSED WITHOUT
                    PREJUDICE;

                 4. Counts IV against Defendants Bulldog and Little is DISMISSED
                    WITHOUT PREJUDICE; and

                 5. Counts V against Defendants Bulldog and Little is DISMISSED WITHOUT
                    PREJUDICE.




                                                                       BY THE COURT:

                                                                       /s/ Petrese B. Tucker
                                                                       ____________________________
                                                                       Hon. Petrese B. Tucker, U.S.D.J.




3
 On May 28, 2019, the Court dismissed Plaintiff’s Section 1983 claim against Defendant West Whiteland Township
without prejudice and directed Plaintiff to file an Amended Complaint properly setting out the factual basis for his
Section 1983 claim. Or. Mot. Dismiss, ECF No. 22.


                                                         2
